DETAILED ACTION
This Notice of Allowance is in response to the After Final Amendment 2.0 filed on July 19, 2021.
REASONS FOR ALLOWANCE
2.	Claims 1-14 are allowable over the references of record for at least the following reasons:
	Claim 1:  a target arranged on one of the side walls of the piston or on the foot of the connecting rod; and
	a measuring device arranged in the at least one bore of the cylinder housing and comprising a passage sensor for sensing the target, a connector and at least one cable connecting the passage sensor to the connector, a first part of the measuring device supporting the connector, and a second part of the measuring device supporting the passage sensor, the first part and the second part of the measuring device being articulated to one another, forming an angle between the first part and the second part, such that the target is arranged opposite the passage sensor when the piston is at or near a bottom dead center position.  
	The closest prior art is the Lymburner reference.  The Lymburner reference fails to disclose all of the features of amended claim 1.  Furthermore, modifying the Lymburner reference to arrive at the language of amended claim 1 would render the Lymburner reference inoperable for its intended purpose.  The Lymburner reference discloses a passage sensor (50) with a first part (80) and  second part (70).  The Lymburner reference is designed to have the passage sensor (50) fixed in one location.  If the Lymburner reference were modified so that the sensor was able to be moved so that “the second part of the measuring device being articulated to one another, forming an angle between the first part and the second part, such that the target is arranged opposite the passage sensor” that would render the Lymburner reference inoperable for its intended purpose.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747